DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The IDSes filed 1/20/21 and 1/25/21 have both been considered and placed of record.  The initialed copies are attached herewith.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 8, 13-26 and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 9, 10, 13, 16 and 21 of U.S. Patent No. 10,910,847.  Although the claims at issue are not identical, they are not patentably distinct from each other because:
Re claim 1, the claim is broader than patented claim 2.
Re claim 2, the limitation can be found in patented claim 1.
Re claims 3 and 4, patented claim 1 does not specific claim “controller generated signal based on the estimation of current.”  However current and voltages can be deduced from Ohm’s Law.  Therefore, it would have been obvious that the controller can generate signal based on current and/or voltage based on the characteristics of current/voltage.
Re claim 5, the limitations can be found in patented claim 5.
Re claim 8, patented claim 1 does not specifically claim “the estimated current is based in part on the impedance for at least part of the assembly.”  Impedance, current and voltage are characteristics of electrical circuit and it would have been obvious to have used impedance and/or other electrical characteristics based on the desired results.
Re claim 13, the claim is broader than patented claim 1.
Re claim 14, the limitations can be found in patented claim 1.
Re claims 15 and 16, patented claim 1 does not specifically claim limitation of current is based on estimation of current or impedance.  Impedance, current and voltage are characteristics of electrical circuit and it would have been obvious to have used impedance and/or other electrical characteristics based on the desired results.
Re claim 17, the claim is the method steps performing the limitation of pending claim 9.  Hence the steps are broader than would-be steps for performing patented claim 9.
Re claim 18, patented claim 16 does not specific claim “balancing is performed after at least one battery has reached full charge.”  It would have been obvious to have performed balancing of other cells after at least one cell has reached full charged to ensure the distribution of charge is evenly throughout other cells.
Re claim 19, the limitation can be used to perform the limitations of patented claim 13.
Re claim 20, patented claim 16 does not specifically claim “balancing to satisfy a threshold during discharge.”  It would have been obvious to have utilized discharging and charging because balancing cells involved both charging and discharging of the plural of cells.
Re claim 21, the claim is broader than patented claim 9.
Re claim 22, the limitation can be found in patented claim 10.
Re claim 23, the limitations are method steps mirroring pending claim 21 which is broader than patented claim 9.
Re claim 24, patented claim 9 does not specific claim “balancing is performed after at least one battery has reached full charge.”  It would have been obvious to have performed balancing of other cells after at least one cell has reached full charged to ensure the distribution of charge is evenly throughout other cells.
Re claim 25, the limitations can be performed on patented claim 13.
Re claim 26, patented claim 16 does not specifically claim “balancing to satisfy a threshold during discharge.”  It would have been obvious to have utilized discharging and charging because balancing cells involved both charging and discharging of the plural of cells.
Re claim 28, the limitations can be performed on patented claim 21.

Allowable Subject Matter
Claims 6, 7, 9-12 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication should be directed to the Examiner at the below-listed number.  The Examiner can normally be reached on Mon-Thu from 8:00am-6:00pm.
The Examiner’s SPE is Ricardo Isla and he can be reached at 571.272.5056.  The fax number for the organization where this application is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (IN USA OR CANADA) or 571.272.1000.


/EDWARD TSO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        571.272.2087